Citation Nr: 0913089	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  08-19 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a January 2009 
videoconference hearing before the undersigned sitting in 
Washington, D.C.  A hearing transcript is associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

As much as the Board would prefer to resolve the appeal at 
this time, preliminary review reveals that the information in 
the record before it is inadequate to make an informed 
determination, and discloses a need for further development 
prior to final appellate review.  In this regard, the Board 
is of the opinion that VA's duty to assist includes 
attempting to obtain additional medical records and affording 
the Veteran a VA examination under the facts and 
circumstances of this case.

First, the Veteran testified before the Board in January 2009 
that he had a hearing test that showed some hearing loss just 
prior to his separation from active service in April 1971 at 
an Air Force Base in Wichita, Kansas.  The claims file 
contains a March 1971 separation examination report that does 
not show any hearing loss.  However, it is unclear whether 
the Veteran was referring to the separation examination 
during the January 2009 hearing, or to another examination.  
Thus, it is the Board's opinion that VA's duty to assist 
includes attempting to obtain any records from the Air Force 
Base in Wichita, Kansas mentioned by the Veteran during the 
hearing.  

Next, the Board notes that prior to entrance into active 
service, the Veteran had a hearing test in September 1968 
that revealed the following pure tone thresholds, in 
decibels:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
-10
-10
-10
5
15
25
LEFT
-10
-10
-10
5
10
30

It is noted that the threshold for normal hearing is from 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  Thus, the September 1968 examination contains 
clinical evidence of hearing loss, even if not to the level 
of impairment for VA compensation as set forth under 38 
C.F.R. § 3.385.  Thus, although listed as normal upon 
enlistment examination in April 1969, there is some question 
as to whether a hearing loss disability preexisted active 
service.

Furthermore, the post-service evidence includes a hearing 
test conducted at the Cheyenne VA Medical Center (VAMC) in 
September 2003 that revealed moderately severe hearing loss 
at the higher frequencies, particularly at the 6000 Hertz 
range.  Additionally, although the hearing test conducted at 
the March 1971 separation examination was normal, the Veteran 
checked off "hearing loss" as a problem in the medical 
history section of the report.  Thus, as the pre-service 
medical records indicate some degree of hearing loss, the 
service treatment records (STRs) indicate the Veteran 
complained of hearing loss during service, and evidence 
submitted in conjunction with the current claim indicates 
current hearing loss, it is found that an examination is 
necessary before the claim may be fairly adjudicated.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Next, with regard to the Veteran's tinnitus claim, the Board 
notes that the Veteran reported ringing in his ears in April 
1969, just after induction into active service, after firing.  
This is consistent with the Veteran's contention in the June 
2008 VA Form 9 that he experienced ringing in his ears 
following 3 days of scoring marksmanship, and that the 
ringing never went away.  Additionally, the Veteran testified 
in January 2009 that he has not had any post-service 
occupational noise exposure.  Thus, a VA examination is 
necessary to determine whether the ringing reported in 1969 
could be related to the current complaints of tinnitus.       

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain any and all 
records from the Air Force Base in 
Wichita, Kansas as described by the 
Veteran during the January 2009 Board 
hearing.  Any negative search should be 
noted in the claims folder and 
communicated to the Veteran.

2.  Afford the Veteran an examination 
with regard to the causation or etiology 
of his currently claimed bilateral 
hearing loss and tinnitus.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished, and a complete rationale 
for any opinion expressed should be 
provided.  The claims file must be made 
available to the examiner for review of 
the medical history in conjunction with 
the examination.  

a.  Specifically, the examiner 
should address the issue of whether 
the pre-service evidence, including 
audiometric testing in 1968 
constitutes clear and unmistakable 
evidence (a very high likelihood, 
much greater than 50 percent) that a 
hearing loss disability and/or 
tinnitus preexisted active service.  
If so, the examiner is then asked to 
opine as to whether such preexisting 
disability was aggravated by active 
service, identifying the baseline 
level if disability prior to such 
aggravation.  

If the examiner does not find clear 
and unmistakable evidence that a 
hearing loss disability and/or 
tinnitus preexisted active service, 
he should offer an opinion as to 
whether it is at least as likely as 
not (i.e., to at least a 50/50 
degree of probability) that any 
current hearing loss or tinnitus was 
incurred during active service.  The 
examiner must provide an explanation 
for the opinions reached, to include 
the significance of the Veteran's 
September 1968 audiometry results, 
his report of hearing loss problems 
at the March 1971 separation 
examination in conjunction with the 
normal audiometric findings, and the 
reported ringing in his ears after 
firing in April 1969.

b.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

c.  Note:  The term "aggravated" 
in the above context refers to a 
permanent worsening of the 
underlying condition, as contrasted 
to temporary or intermittent flare-
ups of symptomatology which resolve 
with return to the baseline level of 
disability.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).



